DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species 
 Species I, as represented by Figure(s) 1-5, 16, and 19, and defined by a flange formed by bending the end of the pipe over upon itself and the flange resting on the outermost and of the gasket.
Species II, as represented by Figure(s) 6-10 and 17, and defined by a flange being formed by enlarging/expanding the pipe a distance away from the end of the pipe, the flange having a flat outermost radially protruding surface, and the flange being fully encircled by a recess in the interior of the gasket.
Species III, as represented by Figure(s) 11-15 and 18, and defined by a flange being formed by enlarging/expanding the pipe a distance away from the end of the pipe, the flange having a round outermost radially protruding surface, and the flange being only partly encircled by a recess at one end of the gasket.
The species are independent or distinct because of the different features of the pipe flanges and its respective seal, as described above. In addition, these species are not obvious variants of each other based on the current record.  Currently, claims 1, 11, and 18 appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
A different text search(s) or search queries would be required to encompass the different structures, as set forth above, additionally, for each of the inventions listed above, the different structures, as set forth above, would require different subclass searches, furthermore, an examination burden exists because the patentably distinct inventions listed above would require writing different rejections for each of the listed different inventions, responding to different arguments for the different inventions, or because of the additional time required for reading, understanding, and investigating the different inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/22/2022

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679